Citation Nr: 1029392	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  09-03 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from April 2003 to April 2007. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision issued by the RO.


FINDING OF FACT

The headaches are shown to be productive of prostrating attacks 
averaging one in two months over the last several months.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating, and no more, for 
headaches have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 
7104 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 4.1, 4.7, 
4.124a, Diagnostic Code 8100 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled by 
information provided to the Veteran in correspondence from the RO 
dated in May 2007 .  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the Veteran 
in completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify that 
no duty to provide section 5103(a) notice arises "[u]pon receipt 
of a Notice of Disagreement" or when "as a matter of law, 
entitlement to the benefit claimed cannot be established."38 
C.F.R. § 3.159 (b)(3) 2008.  As the Veteran voiced disagreement 
with the assigned rating for the low back disability in a notice 
of disagreement, no further duty to inform the Veteran of the 
requirements of VCAA exists.

The Veteran has been made aware of the information and evidence 
necessary to substantiate his claim and has been provided 
opportunities to submit such evidence.  The RO has properly 
processed the appeal following the issuance of the required 
notice.  Moreover, all pertinent development has been undertaken, 
examination has been performed, and all available evidence has 
been obtained in this case.  Thus, the content of the notice 
letter complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  No further action is necessary for 
compliance with the VCAA.  

During the pendency of this appeal, the Court in Dingess/Hartman 
found that the VCAA notice requirements applied to all elements 
of a claim.  Notice as to these matters was provided to the 
Veteran in May 2007.  The notice requirements pertinent to the 
issue addressed in this decision have been met and all identified 
and authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be futile.  
The Board finds the available medical evidence is sufficient for 
an adequate determination.  There has been substantial compliance 
with all pertinent VA law and regulations and to move forward 
with the claim would not cause any prejudice to the appellant.

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is 
the ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment. 38 C.F.R. § 4.10.
Where a claim for a higher evaluation stems from an initial grant 
of service connection for the disability at issue, multiple 
("staged") ratings may be assigned for different periods of 
time during the pendency of the appeal.  See generally Fenderson 
v. West, 12 Vet. App. 119 (1999).  Where entitlement to 
compensation has already been established, the present level of 
disability is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  Staged ratings are appropriate 
for an increased rating claim when the factual findings show 
distinct time periods where the service-connected disability 
exhibits symptoms that would warrant different ratings from the 
time the claim is file until VA makes a final decision.  See 
generally Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7. 

It is the responsibility of the rating specialist to interpret 
reports of examination in the light of the whole recorded 
history, reconciling the various reports into a consistent 
picture so that the current rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2.

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 Vet. 
App. 204, 207-08 (1994).  Evaluation of disabilities based upon 
manifestations not resulting from service- connected disease or 
injury and the pyramiding of ratings for the same disability 
under various diagnoses is prohibited.  38 C.F.R. § 4.14.

It is the defined and consistently applied policy of the 
Department of Veterans Affairs to administer the law under a 
broad interpretation, consistent, however, with the facts shown 
in every case.  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability such doubt will be resolved in 
favor of the claimant.  38 C.F.R. § 4.3 (2006)


810
0
Migraine:
Ratin
g

With very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability
50

With characteristic prostrating attacks occurring on 
an average oncea month over last several months
30

With characteristic prostrating attacks averaging one 
in 2 months overlast several months
10

With less frequent attacks
0
38 C.F.R. § 4.124a, Diagnostic Code 8100 (2009)

Factual Background and Analysis

Service connection for headaches associated with cervicalgia 
(neck injury) was granted in June 2008 and a noncompensable 
evaluation was assigned, effective May 2, 2008.

In a May 2008 VA treatment record, the Veteran reported that his 
neck pain sometimes caused headaches.  He reportedly had some 
kind of headache or neck pain everyday of varying intensity.

In a June 2008 VA examination, the Veteran complained, in 
pertinent part, that he had been experiencing headaches due to 
his neck disability.  He reported that the neck pain radiated to 
the occiput area of the skull and to the frontal aspect of the 
skull (when pain was worst).  The severity of the pain waxed and 
waned but it was present on a daily basis.  He described the pain 
as a squeezing sensation and rated it a 5 to 6 out of 10.  He had 
associated occasional blurred vision; however, he denied any 
history of photophobia, phonophobia, or auras.  He also denied 
any history of weakness or any neuropathy-like symptoms with the 
headaches.  Additionally, he had no history of tics.  Reportedly, 
Advil provided relief of his headaches.  He was employed as a 
maintenance supervisor and had not lost any time from work.  The 
diagnosis was chronic headaches secondary to his cervical spine 
disability.

In his July 2008 notice of disagreement, the Veteran reported his 
headaches had worsened in the last six months.  Reportedly, he 
averaged "2 prostrating attacks every week."  In his January 
2009 substantive appeal, he stated "I get more like two to three 
[headaches] every week."  Additionally, he reported that Advil 
only offered relief for his headaches if he took ten at a time 
which he was advised against doing.

Given its review of the medical evidence of record and the 
Veteran's subjective complaints, the Board finds that the 
Veteran's service-connected headaches is shown to be essentially 
manifested by characteristic prostrating attacks averaging one in 
two months over the last several months.  Thus, a 10 percent 
evaluation is warranted.  38 C.F.R. §§ 4.7, 4.124a  DC 8100.   

The Board is aware that in his July 2008 notice of disagreement 
the Veteran reported his headaches had worsened over the last six 
months and averaged "2 prostrating attacks every week."  In 
this regard, the Board acknowledges that the Veteran is competent 
to describe the frequency and characteristics of his headaches.  
See 38 C.F.R. § 3.159(a)(2) (2009).  However, the Board notes to 
be prostrated, by definition means one must be lying flat, 
"completely overcome and lacking vitality, will, or power to 
rise."  Merriam Webster's Collegiate Dictionary 998 (11th ed., 
2007).  By contrast, the Board notes that in the June 2008 VA 
examination the Veteran reported that he was employed as a 
maintenance supervisor and had not lost any time from work.  
Further, the VA examination report indicated that Advil, alone, 
provided relief for the headaches.  Additionally, in his January 
2009 substantive appeal, the Veteran simply reported having two 
to three headaches a week.  There was no indication that these 
headaches were considered prostrating or affected his activities 
in any way.  For these reasons, the Veteran does not warrant an 
evaluation in excess of 10 percent.  38 C.F.R. § 4.124a DC 8100.

Finally, in Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the 
Court articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are inadequate.  
Second, if the schedular evaluation is found inadequate because 
it does not contemplate the claimant's level of disability and 
symptomatology, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as those 
provided by the regulation as "governing norms."  Third, if the 
rating schedule is inadequate to evaluate a Veteran's disability 
picture and that picture has attendant thereto related factors 
such as marked interference with employment or frequent periods 
of hospitalization, then the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation and 
Pension Service to determine whether the veteran's disability 
picture requires the assignment of an extraschedular rating.  

The Board finds that the disability is not so unusual or 
exceptional as to render impractical the application of the 
regular schedular standards at any time during the pendency of 
the evaluation period.  38 C.F.R. § 3.321(b)(1).  In this regard, 
the Board notes that the Veteran's headaches has not necessitated 
frequent periods of hospitalization and there is no objective 
evidence that it resulted in marked interference with his 
employment.  As noted, in the June 2008 VA examination, the 
Veteran reported that he was employed as a maintenance supervisor 
and had not lost any time from work.  The facts of this case do 
not present such an extraordinary disability picture such that 
the Board is required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-
39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995); Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).


ORDER

An increased evaluation of 10 percent, but not higher, for 
headaches, is granted, subject to the regulations controlling the 
disbursement of VA monetary benefits.


____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


